Citation Nr: 1232826	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-00 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than November 9, 2006, for the award of service connection for status post vaginal hysterectomy with bilateral salpingo-oophorectomy for uterine fibroids, to include a claim of clear and unmistakable error (CUE) in the October 2004 rating decision.

2.  Entitlement to an effective date earlier than November 9, 2006, for the award of special monthly compensation (SMC) for the anatomical loss of a creative organ, to include a claim of CUE in the October 2004 rating decision. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel
INTRODUCTION

The Veteran had active military service from November 1977 to November 1998. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for status post vaginal hysterectomy with bilateral salpingo-oophorectomy for uterine fibroids, effective November 9, 2006.  The RO also awarded SMC for the anatomical loss of a creative organ based on the above service connection award.  The SMC was also made effective November 9, 2006.  The Veteran then perfected a timely appeal concerning the effective dates assigned for these grants.  

A subsequent rating decision in January 2009 again denied the Veteran's aforementioned claims, to include on the basis of CUE.  The Veteran continues to appeal.  


FINDINGS OF FACT

1.  The October 2004 rating decision does not contain an error of the type that reasonable minds could not differ and that would provide a manifestly different result.  The RO in the October 2004 rating decision considered the correct facts, as they were known at the time, and appropriately applied the law as was then in effect.  

2.  The Veteran separated from the active military service in November 1998, and she did not raise a claim of entitlement to service connection for a hysterectomy or uterine fibroids within one year of her military discharge.

3.  On August 11, 2004, the Veteran first raised a claim of entitlement to service connection for a hysterectomy, and an unappealed October 2004 rating decision denied that claim.
4.  In correspondence received on November 9, 2006, the Veteran requested that her claim of entitlement to service connection for a hysterectomy be reopened.

5.  In a November 2007 rating decision, entitlement to service connection for status post vaginal hysterectomy with bilateral salpingo-oophorectomy for uterine fibroids, and entitlement to SMC for the anatomical loss of a creative organ, were granted, effective November 9, 2006.

6.  No communication or medical record following the October 2004 rating decision, and prior to the November 9, 2006, correspondence, may be interpreted as an informal claim of entitlement to service connection for a hysterectomy or uterine fibroids.

7.  There is no legal basis to award an effective date prior to November 9, 2006, for the grant of SMC based on the anatomical loss of use of a creative organ. 


CONCLUSIONS OF LAW

1.  The October 2004 rating decision that denied entitlement to service connection for a hysterectomy does not contain CUE.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.105 (2011).

2.  The criteria for an effective date prior to November 9, 2006, for the award of service connection for status post vaginal hysterectomy with bilateral salpingo-oophorectomy for uterine fibroids is not met.  38 U.S.C.A. § 5110, 5103A, 5107(b), 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400, 20.1103, 20.1403 (2011).

3.  The criteria for an effective date prior to November 9, 2006, for the award of SMC for the anatomical loss of a creative organ is not met.  38 U.S.C.A. § 1114(k), 5110, 5103A, 5107(b), 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.350, 3.400, 20.1103, 20.1403 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A November 2007 rating decision granted service connection for status post vaginal hysterectomy with bilateral salpingo-oophorectomy for uterine fibroids and awarded SMC for the anatomical loss of a creative organ, effective November 9, 2006.  The Veteran contends that she is entitled to earlier effective dates for these awards - specifically, August 11, 2004, the date of the Veteran's original service connection claim.

CUE Aspect of Claims

It is observed that the Veteran initially raised a claim of entitlement to service connection for a hysterectomy on August 11, 2004.  The claim was denied by the RO in an October 2004 rating decision.  The Veteran never perfected the appeal.  As such, the October 2004 rating action is final.  See 38 U.S.C.A. § 7105.  

The Board notes that in the Veteran's March 2008 Notice of Disagreement (NOD) and in her January 2009 Substantive Appeal (on VA Form 9), the Veteran appears to be alleging CUE.  The Veteran states that the October 2004 rating decision was "erroneous."  See March 2008 NOD.  She argues that there was medical evidence to support her claim at the time of the October 2004 rating decision, and that if she had been afforded a VA medical opinion at that time, the rating decision would have been favorable to her.  Thus, the Veteran argues that CUE should be found in the October 2004 rating decision, and she should be assigned an earlier effective date of August 11, 2004, the date of her original service connection claim.

Regarding CUE, it is noted that an unappealed decision of the RO becomes final and binding, and is not subject to revision on the same factual basis in the absence CUE.  Previous determinations that are final and binding will be accepted as correct in the absence of CUE.  Where the evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. §§ 5109A, 7111 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 20.1400 (2011). 

The regulations provide that CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403.  To warrant revision of a decision on the grounds of CUE, there must have been an error which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Id.  

It is further noted that any claim of CUE must be pled with specificity.  Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354  (Fed. Cir. 2002).  This specific allegation must assert more than merely disagreement with how the facts of the case were weighed or evaluated.  The regulations further clarify situations that are not considered to be clear and unmistakable error.  These include: (a) new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (b) failure to fulfill the duty to assist; (c) a disagreement as to how the facts were weighed or evaluated; and (d) a change in interpretation.  Id.

In this case, the Veteran has essentially argued that the evidence of record was weighed incorrectly, in that she believes that the evidence of record when her claim was eventually granted was the same as it was when her claim was denied.  However, an argument of this type is precisely what the regulations consider not to be a CUE in that the Veteran has only asserted that her claim should have been decided differently.  She has not specifically argued that an error was made such that reasonable minds could not differ on the outcome but for the error.  

Specifically, the Veteran argues that if she had been afforded a VA examination at the time of the October 2004 rating decision, then her claim would have been granted.  However, this is not the type of error that reasonable minds could not differ on the outcome but for the error.  Every Veteran is not entitled to a VA examination, and the decision to provide an examination is based on the evidence 
currently before the rating specialist.  See 38 U.S.C.A. § 5103A(d)(2); see also McClendon v. Nicholson, 20 Vet. App. 79 (2006).  At the time of the October 2004 rating decision, the RO, based on the lay and medical evidence of record, chose to not provide the Veteran with a VA examination.  This is not an undebtable error here, as the decision to provide a VA examination is discretionary based on the facts of the case.  The RO in the October 2004 rating decision considered the correct facts, as they were known at the time, and appropriately applied the law as was then in effect.  The facts at the time of the October 2004 rating decision did not warrant a VA examination under the law.  Thus, this is not an undebatable error, as would be necessary for a finding of CUE.  38 C.F.R. § 20.1403.

The regulations provide further that motions which fail to comply with the requirements for CUE shall be dismissed without prejudice to refiling.  As such, to the extent that the Veteran raised a claim for CUE, such a claim is dismissed.  

Given this conclusion, the Board will now return to the Veteran's claim for effective dates earlier than November 9, 2006, for the grant of service connection for status post vaginal hysterectomy with bilateral salpingo-oophorectomy for uterine fibroids, and for the award of SMC.

General Regulations and Statutes for Earlier Effective Date Claims

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within 1 year after separation from service; otherwise, date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).


Earlier Effective Date for Grant of Service Connection

In the present case, the Veteran separated from the active military service in November 1998.  The Veteran did not submit a claim of entitlement to service connection for a hysterectomy or uterine fibroids within one year from her military discharge.  Therefore, assignment of an effective date back to the day following her military discharge is not possible.

It is observed that the Veteran initially raised a claim of entitlement to service connection for a hysterectomy on August 11, 2004.  The claim was denied by the RO in an October 2004 rating decision.  The Veteran never perfected the appeal.  As such, the October 2004 rating action is final.  See 38 U.S.C.A. § 7105.  Thus, based on the foregoing, any effective date awarded in the present case must follow October 29, 2004 (the date of the last final rating decision).  Here, the RO received the Veteran's request to reopen the previously denied claim of entitlement to service connection for a hysterectomy on November 9, 2006.  Thus, that date serves as the date of the claim.  

Again, the appropriate effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2).  Although the evidence of record does not reveal an exact date upon which the entitlement arose, the Board notes that such information is not required in order to conclude that the November 9, 2006, date selected by the RO is the earliest possible effective date.  The reason for this is that, if the entitlement arose prior to November 9, 2006, then the date of claim would be the later of the two, and hence the correct effective date as provided by 38 C.F.R. § 3.400(b)(2).  Any evidence showing that the entitlement occurred after November 9, 2006, would not entitle the Veteran to an earlier effective date.

The Board has considered whether any evidence of record prior to November 9, 2006, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by VA, from a claimant, her or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155 (2011).  After reviewing the record, the Board concludes that there are no testimonial documents submitted after October 29, 2004 (the date of the last final rating action), but prior to November 9, 2006, indicating an intent to file a claim of entitlement to service connection for a hysterectomy or uterine fibroids.  In fact, there are no documents from the Veteran or her representative dated during this time period.  

It is further noted that, under 38 C.F.R. § 3.157 (2011), a report of examination or hospitalization will be accepted as an informal claim for benefits.  However, the provisions of 38 C.F.R. § 3.157 only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's hysterectomy claim was not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and, as such, that regulation does not afford a basis for finding that her claim, be it formal or informal, of entitlement to service connection for a hysterectomy was filed earlier than November 9, 2006.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).  Here, the fact that the Veteran received treatment for her uterine fibroids in 1999, as she has repeatedly pointed out, does not provide a basis for an earlier effective date award.  As noted, she did not file a formal or informal claim for benefits with VA in 1999.  Her treatment does not provide the basis for an informal claim (even considering the fact that the diagnosis was made within one year of her military discharge) because service connection was not in effect in 1999, as required to take advantage of the provisions under 38 C.F.R. § 3.157.   

In sum, the presently assigned effective date of November 9, 2006, is appropriate and there is no basis for an award of service connection for status post vaginal hysterectomy with bilateral salpingo-oophorectomy for uterine fibroids prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Earlier Effective Date for Grant of SMC

SMC is governed by the increased rating provisions, except that benefits can be awarded on the basis of retroactive compensation benefits.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o).  Except as provided in subsections (b) and (c), effective dates relating to awards under Chapters 30, 31, 32, and 35 of that title or Chapter 106 shall, to the extent feasible, correspond to effective dates relating to awards of disability compensation.  38 U.S.C.A. § 5113 (West 2002). 

In this case, the predicate service-connected disability, upon which SMC was granted is the Veteran's service-connected status post vaginal hysterectomy with bilateral salpingo-oophorectomy for uterine fibroids.  See 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  As noted above, the Board has determined that the appropriate effective date for the grant of service connection for status post vaginal hysterectomy with bilateral salpingo-oophorectomy for uterine fibroids is November 9, 2006, the date of the Veteran's claim to reopen her previously denied service connection claim.  Since entitlement to SMC derives from the disability it specially compensates, it is a "downstream element" of the claim for compensation for status post vaginal hysterectomy with bilateral salpingo-oophorectomy for uterine fibroids, and there is no basis to award SMC or a time prior to the date of service connection of the disability upon which entitlement to SMC is based.  See Hazan v. Gober, 10 Vet. App. 511, 520 (1997) (holding that there is no entitlement to an increase in compensation, by way of an effective date, for time when claimant not otherwise entitled to compensation). 

As the effective date of the award of SMC for the anatomical loss of use of a creative organ cannot have an effective date prior to the date of service connection for status post vaginal hysterectomy with bilateral salpingo-oophorectomy for uterine fibroids, the earliest possible effective date for SMC based on the anatomical loss of use of a creative organ is November 9, 2006.  See 38 C.F.R. 
§ 3.400. 

In sum, the presently assigned effective date of November 9, 2006, is appropriate and there is no basis for an award of SMC prior to that date.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

II. Notice and Assistance

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the RO dated in February 2007 provided the Veteran with an explanation of the type of evidence necessary to substantiate her appeal, as well as an explanation of what evidence was to be provided by her and what evidence the VA would attempt to obtain on her behalf.  The letter also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should her appeal be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter was provided prior to the initial RO adjudication of her appeal.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

B. Duty to Assist

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the appeal has been obtained.  Her STRs and post-service VA treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  A VA medical opinion and examination are not necessary to determine the merits of this appeal.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's appeal.  Therefore, no further assistance to the Veteran with the development of evidence is required.



ORDER

Entitlement to an effective date earlier than November 9, 2006, for the award of service connection for status post vaginal hysterectomy with bilateral salpingo-oophorectomy for uterine fibroids, to include a claim of CUE in the October 2004 rating decision, is denied.

Entitlement to an effective date earlier than November 9, 2006, for the award of SMC based on the anatomical loss of a creative organ, to include a claim of CUE in the October 2004 rating decision, is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


